Citation Nr: 9907233	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a service connected 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1996 that denied an increased rating 
for the veteran's service connected left knee injury with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

The veteran has also submitted a claim for service connection 
for a right knee condition, as secondary to the service 
connected left knee injury with traumatic arthritis.  The 
veteran has not perfected his appeal on this issue, and the 
issue is not currently before the Board.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran stated that he has had extreme pain and throbbing 
in his left knee that has affected his mobility and 
interfered with his ability to work.  The veteran also stated 
that he had problems with lateral instability and his knee 
collapsing.  The veteran was last examined for his left knee 
in November 1996.  This examination did not include an 
extensive assessment of the veteran's pain or functional 
ability concerning his left knee. 

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  In this regard, it should be noted that the 
veteran has complained of extreme pain and needle like 
throbbing in his left knee.  Therefore, an examination must 
include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation to the 
veteran's left knee disability.  

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  It was specifically held that arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 
1997).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
left knee since early 1997.  After 
securing any necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left knee disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's left leg knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to each service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
regard to the veteran's left knee.  
Consideration should also be given to the 
question of whether separate ratings may 
be assigned for the knee disability on the 
basis of limitation of motion and knee 
subluxation.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


